Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is the response to amendment filed 01/29/2021 for application 16/015354.
Claims 1-25 are currently pending and have been fully considered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-10, 12, 15-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over AKIMOTO (JP-2008/088243 A) in view of the machine translation of AKIMOTO et al. and HIDESHI (WO2009/020056 A1) and the machine translation of HIDESHI.
AKIMOTO will thereafter be referring to the machine translation of AKIMOTO.
AKIMOTO teaches a gas oil blend/light oil composition that comprises fatty acid alkyl ester and dewaxed gas oil. [abstract and pp 2]
The amount of fatty acid alkyl ester is taught to be from 2 to 60 vol%. [abstract] 
A prima facie case of obviousness exists wherein the claimed ranges overlap.
The amount of dewaxed gas oil is taught to be from 20 to 80 vol%. [abstract]
A prima facie case of obviousness exists wherein the claimed ranges overlap.

Later examples of dewaxed light oil are taught to be abbreviated as DWGO.  DWGO-1 and DWGO-2 are taught to be dewaxed diesel oils [pp 5]
The light oils are taught to be derived from LGO or light gas oils.  Light gas oils would be interpreted as mineral oil derived.  AKIMOTO further states that the light oil may be derived from mineral oil based wax.
AKIMOTO further teaches that various other additives may be added including fluidity improvers.  The amount of various other additives are taught to comprise less than 5% by mass.  [pp 4]
AKIMOTO does not explicitly teach that the fluidity improvers are polymeric.
However, HIDESHI teaches a gas oil composition the comprises dewaxed gas oil base with less than 3.5 mass % of fatty acid/alkyl ester.
Although the machine translation of HIDESHI [pp 6] suggests that the dewaxed light oil base has a cloud point of 120C to 20 C, the corresponding page of HIDESHI [pp 11] appears to suggest that it was a typographical error in the machine translation and the cloud point is from about -20°C to about -5°C.

It would be obvious to one of ordinary skill in the art to use a known low temperature fluidity improver that is known to be used in a blend of dewaxed light oil with fatty acid alkyl esters as the fluidity improver in the process that AKIMOTO teaches with a reasonable expectation of success.
AKIMOTO does not explicitly teach the LTFT temperature of the gas oil blend/light oil composition.  
However, AKIMOTO does teach that the pour point, cloud point, and clogging point be kept favorable by selecting a DWGO with lower than -15°C in pour point, cloud point, and clogging point.  AKIMOTO further teaches in Table 2 examples in which pour point ranges from -12.5°C to -30°C and the clogging temperatures (CFPP) ranges from -12 to -22°C.  
Although AKIMOTO does not explicitly teach the use of LTFT (low temperature filterability test), a test for testing under low temperatures, AKIMOTO teaches light oil composition with low pour points and values for CFPP that are lower than -10°C.  Some examples such as examples 3 and 6 on Table 2 have much lower than the claimed -10°C.

Regarding claim 16, AKIMOTO does not explicitly teach the T5 temperature of the dewaxed gas oil/light oil/diesel oil fraction.
However, AKIMOTO does teach in Table 1 the T10 of DWGO-1 and DWGO-2 (dewaxed diesel oils) as 247.5 and 240 which are well above the claimed temperature of 138.
Absent evidence to the contrary, one of ordinary skill in the art would not expect the T5 of DWGO-1 and DWGO-2 to be different by about 110°C given what are the values for T30.
Regarding claims 2-3, and 17-18, the amount of fatty acid alkyl ester is taught to be from 2 to 60 vol%. [abstract] 
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 4-5 and 19-20, fatty acid alkyl esters formed from methanol to form fatty acid methyl esters are taught to be particularly preferred.  The fatty acids alkyl esters are further taught to be produced from sunflower oil and rapeseed oils among others.  [pp 3]

Regarding claims 9 and 24, AKIMOTO teaches that the DWGO preferably has a cloud point of -5°C or lower and preferably -12°C or lower.
Regarding claims 10 and 24, the process for dewaxing the light oil is taught to be not particularly limited and may be performed with a catalyst such as a zeolite. 
Regarding claim 12, the machine translation of HIDESHI teach catalytically dewaxing with zeolites.  Y type and B type zeolites are both taught. [pp8]
Regarding claims 15 and 25, AKIMOTO further teaches that various other additives may be added including fluidity improvers.  The amount of various other additives are taught to comprise less than 0.5 wt%.  [pp 4]

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over AKIMOTO (JP 2008/088243 A) in view of the machine translation of AKIMOTO et al. and HIDESHI (WO 2009/020056 A1) and the machine translation of HIDESHI as applied to claims 1-5, 7-10, 12, 15-23, and 25  above, and further evidenced by ANGEVINE et al. (U.S. 6150575).

AKIMOTO in view of HIDESHI do not explicitly teach the use of ZSM-23 or ZSM-48 to catalytically dewax the gas oil/light oil.
However, both AKIMOTO and HIDESHI teach the use of zeolites and ZSM-23 and ZSM-48 is known in the art to be used for catalytically dewaxing. 
For example, ANGEVINE et al. teach the use of ZSM-23 and/or ZSM-48 to treat gas oil feeds to produce diesel fuel blendstocks.  [lines 4-50 of column 4]
It would be obvious to one of ordinary skill in the art to use ZSM-23 and/or ZSM-48.
             Claims 6, 13-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over AKIMOTO (JP 2008/088243A) in view of the machine translation of AKIMOTO et al. and HIDESHI (WO 2009/020056A1) and the machine translation of HIDESHI as applied to claims 1-5, 7-10, 12, 15-23, and 25 above, and further in view of BREWER (USPGPUB 2010/0154733).
The above discussion of AKIMOTO and HIDESHI is incorporated herein by reference.

Regarding claims 6 and 21, BREWER teaches that the fatty acid alkyl ester have a cloud point of less than -5°C and preferably less than -20°C [Para 16]
It is noted that cloud points of fatty acid methyl esters are given and are below 3°C [Table 2]
Regarding claims 13 and 14, BREWER teaches that the diesel fuel composition would have a cloud point of less than -5°C and preferably less than    -30°C [Para 39]
It appears that the process taught in AKIMOTO can through routine experimentation and optimization, lead to a decrease in cloud point of 5°C or 9°C or more.
Combined with the teachings in AKIMOTO teach shows the decrease in pour point and CFPP by the combination of specific vols of dewaxed gas oil and fatty acid alkyl ester, it appears that the combination with another cold flow additive to decrease the minimum pass temperature for LTFT may be achieved through routine experimentation and optimization.  
Absent evidence to the contrary of the minimum pass temperature for LTFT of the blends taught in AKIMOTO are, Examiner is taking the position that DWGO 
It is noted that BREWER teaches gas oils as petroleum derived and distinguishes them from non-mineral derived oils [Paras 49-53]
It is also noted that BREWER teaches the addition of additives such as flow improvers like ethylene/vinyl acetate copolymers. [Para 60]
Response to Arguments
Applicant’s amendments to a mineral derived dewaxed distillate have overcome the previous prior art rejection of record.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of AKIMOTO (JP2008088243A) in view of the machine translation of AKIMOTO et al. and HIDESHI (WO2009020056A1) and the machine translation of HIDESHI.
AKIMOTO explicitly teaches the use of a dewaxed gas oil with a fatty acid alkyl ester to form a diesel fuel composition that may have fluidity improvers added.  The compositions produced are taught to have favorable pour point, cloud point, and plugging point.  Although the LTFT test is not explicitly 
Applicant’s arguments that there is no correlation to a compositions cloud point, pour point and/or plugging point (CFPP) with the LTFT test is noted.  
However, these 4 parameters are all still tests regarding low temperature performance and absent evidence that the compositions taught in AKIMOTO which are substantially the same as what is currently claimed, it is not clear that applicant has not simply  recognized latent properties in the prior art where the prior art does not perform tests such as LTFT.  
Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)
Applicant is encouraged to submit evidence that shows that the compositions taught in the prior art would not be expected to have similar results in LTFT as currently claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MING CHEUNG PO/Examiner, Art Unit 1771   


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771